Citation Nr: 1810468	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-18 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel
INTRODUCTION

The Veteran had active service from June 2002 to August 2006, December 2006 to December 2009, from January 2010 to September 2011, and July 2016 to July 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  


REMAND

Since the most recent medical evidence of record, the Veteran has completed a period of active duty service.  The Board finds that verification of active service and acquisition of any medical records during the Veteran's period of active service is needed prior to adjudication of these claims.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C. § 5103A (2012).

The Board finds that a VA examination would be useful in determining whether any current bilateral hand or left shoulder disability is related to service.

Accordingly, this case is REMANDED for the following:

1.  Verify the Veteran's periods of active service and obtain any service medical and personnel records related to those periods of service.

2.  Schedule the veteran for a VA examination to determine the etiology of any bilateral hand or left shoulder disability.  The examiner should review the claims file and should note that review in the examination report.  The examiner should interview the Veteran and consider the lay statements regarding symptoms in the hands and left shoulder.  Specifically the examiner should provide the following information:

(a)  Diagnose any hand or left shoulder disabilities found, or shown during the period of this claim.

(b)  Opine whether it is at least as likely as not (50 percent or greater probability) that any current hand or left shoulder disability is related to service or any disease, injury, or event during service.

(c)  Opine whether any arthritis of the hands of left shoulder manifested within one year of separation from a period of active service.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


